Exhibit 10.1

12 September 2007

Mr. Steve Buhaly

8208 NW Reed Drive

Portland, OR 97229

Dear Steve;

I am very pleased to offer you a position with TriQuint Semiconductor, Inc. as
Vice-President of Finance, Secretary and Chief Financial Officer reporting to
me. In this position you are responsible for leading Finance, Legal and IT
worldwide. Your unquestionable integrity, your strong organizational and
leadership skills, and you solid Financial and Operations background make you an
ideal candidate for this position. I am delighted with the opportunity to work
with you in the coming years.

Your annual base salary will be $285,000 and you will participate in the Key
Employee Incentive Plan. Your target bonus is 50% of your base salary. Incentive
Plan participation will be prorated for 2007 and your award will be calculated
in accordance with the plan guidelines.

In addition and most significant, in connection with the commencement of your
employment, I have recommended to the Board of directors that a grant of options
for 250,000 shares of the Company’s stock (option shares) be assigned to you.
The option price will be determined on your date of hire. The options will vest
over 48 months with 25% vesting on the first quarterly vest date following 12
months from date of grant/hire, the remaining 75% vesting in equal installments
of 6.25% over the next 12 quarterly vest dates until 100% vested. You will also
be eligible to participate in the annual stock option refresh program.

Change of control – In the event of a Termination Without Cause or Resignation
for Good Reason at any time from the date the Board of Directors approves a
transaction which, if consummated, will result in a Change in Control and
continuing for twelve (12) months following the effective date of such Change in
Control the furthest out twelve (12) months of unvested Option shares shall
automatically become fully vested. In the event there is a Change of Control in
the first 24 months following your hire date the following twelve (12) months of
awarded Option shares (25% of your new hire grant) shall automatically become
vested in lieu of the last twelve (12) months.

Severance – in the event of Termination Without Cause or Resignation for Good
Reason you shall be entitled to receive a lump sum payment equivalent to 12
months of base salary less appropriate withholdings paid within 30 days of
termination. Health and life insurance benefits with the same coverage provided
to you prior to termination of your employment and in all other respects
significantly comparable to those in place immediately prior to such termination
will be provided by the Company over the 12 month period immediately following
the termination. You will receive no severance benefits for Termination for
Cause or Resignation Without Good Reason.

A “Change in Control” of the company shall be deemed to occur if and when
(i) the Company is merged, consolidated or reorganized into or with another
entity, after which the holders of voting securities of the Company immediately
prior to such transaction, including voting securities issuable upon exercise or
conversion of vested options, warrants or other securities or rights, hold
(directly or indirectly) less than a majority of the combined voting power of
the then-outstanding securities of the surviving entity; (ii) a sale of the
stock of the company occurs, after which the holders of voting securities of the
Company immediately prior to such sale, including voting securities issuable
upon exercise or conversion of vested options, warrants or other securities or
rights, hold (directly or indirectly) less than a majority of the combined
voting power of the Company; (iii) the Company sells or otherwise transfers all
or substantially all of its assets to any other entity, after which the holders
of voting securities of the Company immediately prior to such sale, including
voting securities issuable upon exercise or conversion of vested options,
warrants or other securities or rights, hold (directly or indirectly) less than
a majority of the combined voting power of the then-understanding securities of
the purchasing entity.

The term “Termination for Cause” shall mean a termination of your employment by
the Company for any of the following reasons: (i) intentional failure to perform
assigned duties, (ii) personal dishonesty, (iii) incompetence, as measured
against standards generally prevailing in the industry, (iv) willful misconduct,
(v) any breach of fiduciary duty involving personal profit, (vi) willful
violation of any domestic or international law, rule, regulation (other than
traffic violations or similar minor offenses) or final cease and desist order,
or any sexual or other harassment of others; with respect to reasons (i),
(iii) and (iv) above, no Termination for Cause shall be deemed to have occurred
if you have not been provided with written notice of the factual basis for the
alleged failure to perform or incompetence and a thirty (30) day period to take
corrective action. In determining incompetence, the act or omissions shall be
measured against standards generally prevailing in the industry. A termination
of your employment by the Company for any other reason than those stated in
(i) through (vi) above, or under any other circumstances than those stated in
this paragraph, shall be a “Termination Without Cause”.



--------------------------------------------------------------------------------

A “Resignation for Good Reason” shall be deemed to occur if you resign your
employment within sixty (60) days of the occurrence of any of the following that
occur without your written consent: (i) a loss of the title of Chief Financial
Officer; (ii) a material reduction in duties or responsibilities; (iii) any
reduction in your Base Salary or any Target Bonus (other than a reduction
comparable in percentage to a reduction affecting the Company’s executives
generally); (iv) any material reduction in your benefits (other than a reduction
affecting the Company’s personnel generally); or (v) a Company-mandated
relocation of your principal place of employment or your current principal
residence by more than 50 miles from its respective Oregon location immediately
prior to the resignation; provided however, that a Resignation for Good Reason
shall not be effective until thirty (30) days following delivery by you of a
written notice to the Company stating that you are resigning your employment and
that such resignation constitutes Resignation for Good Reason. The Company may
at its discretion, during the 30 day period, review the Reasons for Termination
and may reverse the conduct which gave rise to Good Reason, thereby reversing
the Resignation for Good Reason. A resignation of your employment for any other
reason or under any other circumstances shall be a “Resignation Without Good
Reason”.

TriQuint’s mandatory drug test policy requires that all new hires be tested for
drugs prior to their first day of work. Therefore this offer is contingent upon
passing a pre-employment drug test prior to your start date. The offer is also
contingent upon a successful background check including criminal convictions,
education, and employment verification. This offer is also contingent on the
formal approval of the compensation committee and the board of directors for the
company.

TriQuint provides an excellent benefit package including Life, Medical, Dental
and Disability insurance. This plan also has a “Section 125” option allowing you
to pay all medical expenditures with pre-tax dollars. We also offer a 401(k)
plan, a stock purchase plan of up to 15% of your base salary, and a profit
sharing plan. You will also be eligible to participate in our non-qualified
deferred comp plan.

Steve, the board, the staff and I believe this is a terrific opportunity and
that you will be highly successful in leading the Finance, Legal and IT
organizations. We all look forward to your becoming a part of our team and
helping us build a great company. Please indicate your acceptance of this offer
by signing the enclosed copy along with the Confidentiality agreement and
Background release form, and return them to me ASAP. If you have any questions,
please give me a call.

 

Sincerely, /s/ Ralph Quinsey Ralph Quinsey President/CEO TriQuint Semiconductor

I have read and understand the above offer and accept under the conditions
indicated. I plan to start work on September 27, 2007.

 

/s/ Steven J. Buhaly

      September 14, 2007 Signature     Date